NUMBER 13-18-00311-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


     IN RE TEXAS FUELING SERVICES, INC. AND DEWITT GREEN III


                         On Petition for Writ of Mandamus.


                                          ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

         Relators Texas Fueling Services, Inc. and Dewitt Green III filed a petition for writ

of mandamus in the above cause on June 19, 2018. Through this original proceeding,

relators seek to compel the trial court to vacate its April 11, 2018 order granting a new

trial.

         The Court requests that the real party in interest, Tiffany Dawn Davis, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
      IT IS SO ORDERED.

                              PER CURIAM


Delivered and filed the
19th day of June, 2018.




                          2